Citation Nr: 1201902	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  04-24 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for impotence as secondary to the service-connected prostatitis.

(The issue concerning entitlement to service connection for PTSD is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	AnnMarie D. Mulchaey Leikauf, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active duty from November 1946 to November 1949. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2002 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, on behalf of the RO in Newark, New Jersey. 

In September 2004, the Veteran was afforded a Board hearing by the undersigned Veterans Law Judge Cheryl Mason.  Another Board hearing was held at the RO in June 2007 at which testimony was also accepted concerning the issue on appeal; however, that Veterans Law Judge is no longer at the Board.  In November 2011, the Veteran was afforded the right to a new hearing since the Veteran Law Judge who held his June 2007 hearing was no longer at the Board.  However, the Veteran has failed to respond to the November 2011 letter.

In October 2004, the Board reopened the Veteran's claim of entitlement to service connection for impotence as secondary to prostatitis and remanded that claim for further development.  In January 2008, the Board remanded the issue of secondary service connection, together with the inextricably intertwined issue of entitlement to compensation under 38 U.S.C.A. § 1151 for impotence, to the RO for due process considerations.  However, as reflected below, the RO failed to comply with all development requested by the Board.  As a result, it is again necessary to return this case to the RO in order to ensure that the Veteran's right to due process is preserved.

Concerning the Veteran's representation, the Board notes that the above-listed attorney is representing the Veteran as to the issue of secondary service connection for impotence currently before the Board and the issue concerning compensation under 38 U.S.C.A. § 1151 that is being remanded to the RO.  The representative for the remaining issue, which is the subject of a separate Board decision, is the National Association of County Veterans Service Officers.

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2); 38 C.F.R. § 20.900(c) (2011) (West 2002).


REMAND

In its January 2008 remand of this appeal, the Board instructed the RO to send the Veteran's attorney a copy of the February 2007 Supplemental Statement of the Case (SSOC), which addressed the issue of entitlement to service connection for impotence as secondary to the service-connected prostatitis.  The record indicates that the Veteran's attorney was sent a copy of the February 2007 SSOC in June 2011.  (See VA Letter, dated June 24, 2011).  The Board also instructed the RO to adjudicate the inextricably intertwined claim for compensation under 38 U.S.C.A. § 1151 and to provide notice of the decision and of the Veteran's appellate right to the Veteran and his attorney.  In an August 2011 rating decision, the RO denied the claim for compensation under 38 U.S.C.A. § 1151 for impotence as a result of a prostate biopsy.  However, while the RO listed the name of the Veteran's attorney on the title page of the August 2011 rating decision as the representative for the 1151-claim, the accompanying cover letter clearly reflects that the National Association of County Veterans Service Officers was notified and not the private attorney who is the representative for the 1151-claim.  As a consequence, the RO has not complied with the Board's instructions, and the Veteran has not been afforded his right to due process under the law.  Action by the RO to ensure that the Veteran's attorney is properly notified of the August 2011 rating decision is therefore necessary before the Board can proceed with its appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, on remand, the RO must provide the Veteran's attorney with written notice of the August 2011 determination and she must be provided with notice of the Veteran's right of appeal.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2011).

The Board regrets the delay associated with this REMAND, especially considering that this matter was the subject of a previous remand; however, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further procedural development of the case is necessary.

For the reasons set forth above, further appellate consideration will be deferred and the case is again REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The RO must send the Veteran's attorney, AnnMarie D. Mulcahey Leikauf, a copy of the August 2011 rating decision, denying entitlement to compensation under 38 U.S.C.A. § 1151 for impotence as a result of a prostate biopsy, and provide her with written notice of the Veteran's appellate rights.

If the benefit sought on appeal is not granted to the Appellant's satisfaction, or if a timely notice of disagreement is received with respect to any additional issue raised on behalf of the Appellant, the RO should furnish a Statement of the Case and/or a Supplemental Statement of the Case on all issues in appellate status, and the Appellant and his representative should be provided an opportunity to respond in accordance with applicable statutes and regulations.  The case should then be returned to the Board for further appellate review, if otherwise in order.

By this REMAND, the Board intimates no opinion, either factual or legal, as to the final outcome warranted.  The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________
CHERYL MASON
Veterans Law Judge 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


